DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh (KR 10-2005-0081219, using translation provided herewith; herein “Oh”) in view of Ito et al. (US 7,294,856; herein referred to as “Ito”).
Regarding claim 1, Oh discloses in Fig. 5a-h and related text a method of manufacturing an organic light emitting display apparatus, the method comprising:
providing a substrate (201/202) having a horizontal main surface;
forming a thin film transistor over the substrate, the thin film transistor having an active layer (234, see [0079]) formed at a vertical level in a vertical direction perpendicular to the horizontal main surface, and a gate insulating layer (203, see [0086]) formed on the active layer;
forming a first electrode (271, see [0080]) electrically connected to the thin film transistor, wherein a connection portion (of 271) electrically connects the first electrode to the thin film transistor;
forming a passivation layer (205, see [0088]) over the thin film, transistor and contacting (e.g. thermally) an upper surface of tire first electrode;
forming a pixel defining layer (206, see [0095]) over the passivation layer;

forming a second electrode (273, see [0114]) over the intermediate layer,
wherein the passivation layer includes at least one protrusion (protruding portion of 204 closest to 272) extending laterally and having a side surface and a top surface,
wherein the passivation layer (204) directly contacts the gate insulating layer (203), wherein a portion of the gate insulating layer (portion of 203) is between a portion of the connection portion (of 271) and the passivation layer (204), wherein the portion of the gate insulating layer directly contacts the passivation layer and the portion of the connection portion, wherein the portion of the gate insulating layer is disposed on the upper surface of the first electrode (see Fig. 5a),
wherein a side surface of the portion of the gate insulating layer directly contacts the passivation layer, wherein the side surface of the portion of the gate insulating layer extends in the vertical direction (e.g. vertical side surface close to 272 but separated from 272 by direct contact with 204).
Oh does not disclose
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion is not covered with the pixel defining layer,
wherein at least a region of the top surface of the at least one protrusion is not covered with pixel defining layer; and 
wherein the at least a region of the top surface of the at least one protrusion is covered with the intermediate layer,

wherein the passivation layer (43aa/ab) includes at least one protrusion (portion inside diameter of 44a) extending laterally and having a side surface (slanted surface of 43aa/ab) and a top surface (top surface of 43aa),
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion is not covered with the pixel defining layer (44a, see col. 14 line 22),
wherein at least a region of the top surface (top surface of 43aa) of the at least one protrusion is not covered with pixel defining layer (44a),
and wherein the at least a region of the top surface (top surface of 43aa) of the at least one protrusion is covered with the intermediate layer (covered by at least 45a portion of 45, see col. 14 lines 33-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Oh by forming a pixel defining layer over the passivation layer, and having the at least one protrusion with a side surface, the side surface connected to the top surface of the at least one protrusion and not covered with the pixel defining layer, at least a region of the top surface of the at least one protrusion not covered with pixel defining layer and covered with the intermediate layer, as taught by Ito, in order to provide a manufacturing method allowing for deposition of the intermediate layer by well-known ink jet processing (see Ito col. 12 lines 46-56) and in order to improve uniformity in the height of the emission layer, thereby improving uniformity in light emission (see Ito col. 2 lines 23-32).
Regarding claim 4, Oh further discloses wherein the first electrode (271) and the thin film transistor (transistor including active layer 234) are formed in contact with the horizontal main surface (of 201/202).
Regarding claim 7, the combined device shows prior to forming the intermediate layer (Ito: 45, see col. 13 lines 20-24), plasma-processing (see col. 12 lines 46-56) an exposed surface of the first electrode (41, see col. 11 lines 39-40) and an exposed surface of the pixel defining layer (44/44a, see col. 11 line 62 and col. 11 line 22).
Regarding claim 8, Oh further discloses
wherein forming the thin film transistor comprises:
forming the active layer (234) separated from (by the connection portion) the first electrode (271) over the substrate;
forming a gate electrode (232) insulated from the active layer (234); and
forming a source electrode and a drain electrode (231 and portion of 271 in direct contact with 234b) which are separated from the gate electrode and are connected to the active layer.
Regarding claim 10, the combined device shows the intermediate layer (Ito: 45) is formed using a printing method (see col. 13 lines 20-24).
Claims 1, 4, 5, 7, 8  and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tohyama et al. (US 2009/0140648; herein “Tohyama”) in view of in view of Ito.
Regarding claim 1, Tohyama discloses in Fig. 4A-9 and related text a method of manufacturing an organic light emitting display apparatus, the method comprising:
providing a substrate (11) having a horizontal main surface;
forming a thin film transistor over the substrate, the thin film transistor having an active layer (SMC, see [0062]) formed at a vertical level in a vertical direction 
forming a first electrode (12, see [0038]) electrically connected to the thin film transistor, wherein a connection portion (of Tr12s, see [0029]) electrically connects the first electrode to the thin film transistor;
forming a passivation layer (14, see [0067]) over the thin film, transistor and contacting (e.g. directly) an upper surface of tire first electrode (12);
forming a pixel defining layer (15, see [0038]) over the passivation layer;
forming an intermediate layer (16, see [0067]) comprising an organic emission layer over the first electrode; and
forming a second electrode (17, see [0043]) over the intermediate layer,
wherein the passivation layer includes at least one protrusion (e.g. portion of 14 protruding from 15) extending laterally and having a side surface and a top surface,
wherein the passivation layer (14) directly contacts the gate insulating layer (13), wherein a portion of the gate insulating layer (e.g. top portion of 13) is between a portion of the connection portion (Tr12s) and the passivation layer (14), wherein the portion of the gate insulating layer directly contacts the passivation layer and the portion of the connection portion, wherein the portion of the gate insulating layer is disposed on the upper surface of the first electrode (12),
wherein a side surface of the portion of the gate insulating layer (side surface of top portion of 13) directly contacts the passivation layer (14), wherein the side surface of the portion of the gate insulating layer extends in the vertical direction (see vertical surface of 13 on right side of Fig. 4A).
Tohyama does not disclose

wherein at least a region of the top surface of the at least one protrusion is not covered with pixel defining layer; and 
wherein the at least a region of the top surface of the at least one protrusion is covered with the intermediate layer.
In the same field of endeavor Ito teaches in Fig. 9 and related text (with common features described in accordance with Figs. 8A-H) a method of manufacturing an organic light emitting display apparatus comprising
wherein the passivation layer (43aa/ab) includes at least one protrusion (portion inside diameter of 44a) extending laterally and having a side surface (slanted surface of 43aa/ab) and a top surface (top surface of 43aa),
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion is not covered with the pixel defining layer (44a, see col. 14 line 22),
wherein at least a region of the top surface (top surface of 43aa) of the at least one protrusion is not covered with pixel defining layer (44a),
and wherein the at least a region of the top surface (top surface of 43aa) of the at least one protrusion is covered with the intermediate layer (covered by at least 45a portion of 45, see col. 14 lines 33-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tohyama by forming a pixel defining layer over the passivation layer, and having the at least one protrusion with a side surface, the side surface connected to the top surface of 
Regarding claim 4, Tohyama further discloses wherein the first electrode (12) and the thin film transistor (transistor including active layer SMC) are formed in contact with the horizontal main surface (of 11).
Regarding claim 5, Tohyama further discloses wherein the passivation layer (14) completely covers the thin film transistor (transistor including active layer SMC) above the substrate (11).
Regarding claim 7, the combined device shows prior to forming the intermediate layer (Ito: 45, see col. 13 lines 20-24), plasma-processing (see col. 12 lines 46-56) an exposed surface of the first electrode (41, see col. 11 lines 39-40) and an exposed surface of the pixel defining layer (44/44a, see col. 11 line 62 and col. 11 line 22).
Regarding claim 8, Tohyama further discloses
wherein forming the thin film transistor comprises:
forming the active layer (SMC) separated from the first electrode (12) over the substrate;
forming a gate electrode (Tr12g, see [0057]) insulated from the active layer; and
forming a source electrode and a drain electrode (Tr12s and Tr12d, see [0059]) which are separated from the gate electrode and are connected to the active layer.
Regarding claim 10, the combined device shows the intermediate layer (Ito: 45) is formed using a printing method (see col. 13 lines 20-24).
Claims 1, 4, 5, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tohyama et al. (US 2009/0140648; herein “Tohyama”) in view of in view of Sakurai et al. (US 2002/0047514; herein “Sakurai”).
Regarding claim 1, Tohyama discloses in Fig. 4A-9 and related text a method of manufacturing an organic light emitting display apparatus, the method comprising:
providing a substrate (11) having a horizontal main surface;
forming a thin film transistor over the substrate, the thin film transistor having an active layer (SMC, see [0062]) formed at a vertical level in a vertical direction perpendicular to the horizontal main surface, and a gate insulating layer (13, see [0057]) formed on the active layer;
forming a first electrode (12, see [0038]) electrically connected to the thin film transistor, wherein a connection portion (of Tr12s, see [0029]) electrically connects the first electrode to the thin film transistor;
forming a passivation layer (14, see [0067]) over the thin film, transistor and contacting (e.g. directly) an upper surface of tire first electrode (12);
forming a pixel defining layer (15, see [0038]) over the passivation layer;
forming an intermediate layer (16, see [0067]) comprising an organic emission layer over the first electrode; and
forming a second electrode (17, see [0043]) over the intermediate layer,
wherein the passivation layer includes at least one protrusion (e.g. portion of 14 protruding from 15) extending laterally and having a side surface and a top surface,
wherein the passivation layer (14) directly contacts the gate insulating layer (13), wherein a portion of the gate insulating layer (e.g. top portion of 13) is between a portion of the connection portion (Tr12s) and the passivation layer (14), wherein the 
wherein a side surface of the portion of the gate insulating layer (side surface of top portion of 13) directly contacts the passivation layer (14), wherein the side surface of the portion of the gate insulating layer extends in the vertical direction (see vertical surface of 13 on right side of Fig. 4A).
Tohyama does not disclose
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion is not covered with the pixel defining layer,
wherein at least a region of the top surface of the at least one protrusion is not covered with pixel defining layer; and 
wherein the at least a region of the top surface of the at least one protrusion is covered with the intermediate layer.
In the same field of endeavor, Sakurai teaches in Fig. 3 and related text forming a pixel defining layer (32, see [0031]) over a passivation layer (29 and 31, see [0029] and [0031]);
wherein the passivation layer (29 and 31) includes at least one protrusion (portion of 29 and 31 which protrudes towards 33/34/35, see [0028]) extending laterally and having a side surface (slanted surface of 31) and a top surface (horizontal surface),
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion (slanted surface of 31) is not covered with the pixel defining layer,

wherein the at least a region of the top surface of the at least one protrusion is covered with the intermediate layer (33/34/35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kim by having the passivation layer including the at least one protrusion such that the side surface is not covered with the pixel defining layer and a region of the top surface not covered with the pixel defining layer and is covered by the intermediate layer, as taught by Sakurai, in order to allow for in jetting process to form the organic intermediate layer (see Sakurai [0032]) and to simplify manufacturing processes (see Sakurai [0010]).
Regarding claim 4, Tohyama further discloses wherein the first electrode (12) and the thin film transistor (transistor including active layer SMC) are formed in contact with the horizontal main surface (of 11).
Regarding claim 5, Tohyama further discloses wherein the passivation layer (14) completely covers the thin film transistor (transistor including active layer SMC) above the substrate (11).
Regarding claim 8, Tohyama further discloses
wherein forming the thin film transistor comprises:
forming the active layer (SMC) separated from the first electrode (12) over the substrate;
forming a gate electrode (Tr12g, see [0057]) insulated from the active layer; and
forming a source electrode and a drain electrode (Tr12s and Tr12d, see [0059]) which are separated from the gate electrode and are connected to the active layer.
Claims 2, 3, 6, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tohyama in view of in view of Sakura, as applied to claim 1 above, and further in view of and Jeon et al. (US 2008/0277666; herein “Jeon”).
Regarding claims 2 and 3, Toyhama and Sakurai do not disclose 
wherein forming the pixel defining layer comprises patterning a pixel defining material using a mask, and forming the passivation layer comprises patterning a passivation material using the patterned pixel defining material as a mask;
wherein patterning the passivation material further comprises reducing a width of the pixel defining material to expose an edge portion of the underlying patterned passivation layer, and wherein the exposed edge portion of the passivation layer laterally separates the pixel defining layer and the intermediate layer.
In the same field of endeavor Jeon teaches in Figs. 2-11 and related text a method of manufacturing an organic light emitting display apparatus comprising
wherein forming the pixel defining layer comprises patterning a pixel defining material (170, see [0053]) using a mask (M5, see [0053]), and forming the passivation layer comprises patterning a passivation material (160, see [0052]) using the patterned pixel defining material as a mask (note that an initially patterned 170 masks 160, at least in part, while 160 is being patterned);
wherein patterning the passivation material (160) further comprises reducing a width of the pixel defining (170) material to expose an edge portion of the underlying patterned passivation layer, and wherein the exposed edge portion of the passivation layer laterally separates the pixel defining layer and the intermediate layer (152).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Toyhama and Sakurai by forming the pixel defining layer comprises patterning a pixel defining material using a mask, and forming the passivation layer comprises patterning a passivation material using the patterned pixel defining material as a mask; patterning the passivation material further comprises reducing a width of the pixel defining material to expose an edge portion of 
Regarding claim 6, the combined device shows wherein the edge portion (Sakurai: of passivation layer 29 and 31) comprises the at least one protrusion extending laterally away from the thin film transistor and directly on and contacting the first electrode (30).
Regarding claim 9, Tohyama further discloses
wherein forming the thin film transistor further comprises:
forming the gate insulating layer (13) between the active layer (SMC) and a gate electrode (Tr12g, see [0057]) such that the gate insulating layer covers a predetermined region of the first electrode (12); and
forming an interlayer insulating layer (BL, see [0063]) between the gate electrode and a source electrode and between the gate electrode and a drain electrode (Tf12s and Tr12d, see [0059]),
wherein the passivation layer (14) covers the gate insulating layer (13) and the interlayer insulating layer (BL) such that the gate insulating layer and the interlayer insulating layer do not extend beyond boundaries of the passivation layer.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LAUREN R BELL/               Primary Examiner, Art Unit 2816
2/3/2021